291 F.2d 930
Gene GOETZv.Tracy A. HAND, Warden, Kansas State Penitentiary, Lansing, Kansas.
No. 6662.
United States Court of Appeals Tenth Circuit.
June 9, 1961.

Appeal from the United States District Court for the District of Kansas.
Stephen C. Rench, Denver, Colo., for appellant.
William M. Ferguson, Atty. Gen., of Kansas, and J. Richard Foth, Asst. Atty. Gen., of Kansas, for appellee.
Before MURRAH, Chief Judge, and BRATTON and BREITENSTEIN, Circuit judges.
PER CURIAM.


1
Affirmed June 9, 1961, without written opinions, D.C., 195 F.Supp. 194, for the reasons stated in the trial court's opinion.